Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art of record, nor any other prior art, renders obvious the new amended limitations in light of the rest of independent Claims 1 and 33.  Specifically, no prior art recites feedback that provides specific samples for insertion into the resume where the feedback can be selected by the user and the feedback is determined to increase the score of the resume.  Examiner notes Obeid, US 7,711,573, which notes that prior systems provided tool tips in the form of samples of resumes or text from existing resumes (see column 21 lines 64-67), but neither this reference nor any other reference discussed this feature in the context of the scoring of resumes or the selection of that feedback by the user, let alone that the user selects from a plurality of samples and each same is determined to increase the score of the user’s resume.  Thus, these amendments serve to distinguish the claims over the prior art and the claims are allowable.  Examiner’s rationale for no longer providing a § 101 subject matter eligibility rejection was provided in the non-final rejection dated January 4, 2021 (see pages 35-36).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAN P MINCARELLI/Primary Examiner, Art Unit 3627